Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 11, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152678 & (107)(115)(117)(134)                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  LARRY DARNELL JONES,                                                                                               Justices
           Plaintiff-Appellant,
  v                                                                SC: 152678
                                                                   COA: 324263
                                                                   Ingham CC: 14-000657-NM
  DANIEL E. MANVILLE,
             Defendant-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the October 21, 2015
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  vacate the October 21, 2015 order of the Court of Appeals, the motion to compel entry of
  the August 31, 2015 brief, the motion for less stringent standards, and the motion for
  peremptory reversal of the February 18, 2016 order of the Court of Appeals are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 11, 2016
         a0308
                                                                              Clerk